Citation Nr: 9922559	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1973 to August
1995.

In November 1995 the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Detroit, Michigan adjudicated ten 
service connection claims filed by the veteran.  All of the 
claims were either denied as not well grounded, or service 
connection was granted, but a 0 percent rating was assigned.  
The veteran's representative filed a notice of disagreement 
(NOD) alleging that the veteran was entitled to a ten percent 
evaluation based upon multiple, noncompensable, service 
connected disabilities.  In April 1997, after the veteran had 
moved, her NOD was considered as a request to reopen the her 
claim based upon new and material evidence by the RO in 
Houston, Texas.  The Houston RO determined no new medical 
evidence had been submitted, and decided against reopening 
the veteran's claim.

In June 1997, the veteran submitted a NOD indicating she 
wished to appeal the RO's decision regarding some of her 
claims.  Specifically, the veteran appealed her service 
connection claims for right shoulder injury, left ear hearing 
loss (the veteran pointing out that the initial rating 
decision incorrectly identified her claim as service 
connection for right ear hearing loss), a cervical spine 
condition, right ankle injury and fibrocystic breast disease.  
In September 1997, the Director of the VA Compensation and 
Pension Service directed the RO to grant service connection 
for the veteran's bilateral fibrocystic breast disease and to 
assign a 10 percent evaluation for the veteran's right ankle 
condition.

In October 1997, the Houston RO granted service connection 
for the veteran's bilateral fibrocystic breast disease, and 
assigned a 0 percent rating.  The RO also increased the 
veteran's right ankle injury rating from 0 to 10 percent.  
The RO issued a statement of the case (SOC) in October 1997 
which addressed its action on the service connection claims 
for right ankle injury, left ear haring loss, right shoulder 
muscle strain and cervical spine condition.

In January 1998, the veteran's representative filed the 
necessary documents to perfect the veteran's appeal.  By this 
date, the veteran had moved from Texas to Massachusetts.  The 
veteran indicated that she wanted a hearing before the 
Regional Office personnel (RO hearing) at the Albany, New 
York RO, which is closer to her home than the VA offices in 
either Boston or New York.  Documents of record from July 
1998, indicate that it was not possible for the veteran to 
have her hearing in at the Albany location.  This information 
was communicated to the veteran telephonically, and the notes 
documenting these calls in the veteran's claims file are 
vague at best.

In September 1998, the RO in Boston, Massachusetts completed 
a conference report and new rating decision addressing three 
of the veteran's four outstanding claims.  The RO increased 
the veteran's right ankle injury rating from 10 percent to 20 
percent, increased the veteran's cervical spine condition 
rating from 0 percent to 10 percent, and increased the 
veteran's right shoulder strain rating from 0 percent to 10 
percent.  The veteran's left ear hearing loss was not 
addressed by the September 1998 rating decision.

The veteran wrote a letter to the Boston RO on October 22, 
1998.  In this letter the veteran indicated that she was 
satisfied with the September rating decision concerning the 
three claims mentioned above, and that she wanted to "stop 
the appeal action" on those claims.  In the same letter, the 
veteran addressed her left ear hearing loss claim by writing 
"...I wish to keep the appeal action open and active for my 
hearing." The veteran referenced both service medical 
records (SMRs) and VA medical examinations that supported her 
claim for her left ear hearing loss.

The Boston RO prepared a supplemental statement of the case 
(SSOC) on the sole remaining issue, that of left ear hearing 
loss, in November 1998.  The veteran's claim file contains 
her VA Form 8, the document which perfects her appeal, and 
shows it dated December 15, 1998.  This form indicates that 
the veteran requested a hearing, but the box on the form 
reading "If [hearing] requested but not held, explain" 
there is a handwritten notation of "cancelled."  This form 
was not signed by neither the veteran nor her representative.  
In addition, the statement from the veteran's representative 
dated December 14, 1998 is silent on the issue of a hearing.

REMAND

In light of these circumstances described above, the Board 
contacted the veteran by letter on July 8, 1999 and requested 
that she indicated whether or not she remained interested in 
offering testimony at a hearing.  The veteran was given 
thirty days in which to respond before the Board would assume 
that she had withdrawn her hearing request.  The veteran 
contacted the Board on August 6, 1999, and expressed her 
desire to testify before a Member of the Board at the Boston 
RO (Travel Board hearing).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the Boston regional 
office (RO) for the following development:

1.  The RO should schedule the 
veteran for a Travel Board hearing 
at the Boston RO as soon as 
possible.  Copies of any hearing 
transcript should be associated with 
the claims file.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

